      Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JONATHAN LANGLEY                                  §
                                                  §
VS.                                               §           NO. A-18-CV-443-DAE
                                                  §
INTERNATIONAL BUSINESS                            §
MACHINES CORPORATION                              §

                                              ORDER

       Before the Court are Defendant IBM’s Motion to Exclude Expert Report and Testimony of

Daniel Kuang (Dkt. No. 93); IBM’s Motion to Strike Supplemental Expert Report of Daniel Kuang

(Dkt. No. 140); Plaintiff’s Responses (Dkt. Nos. 138 & 163); and IBM’s Replies (Dkt. Nos. 142 &

170). The District Court referred the motions to the undersigned for resolution pursuant to 28 U.S.C.

§ 636(b)(1)(A), FED. R. CIV. P. 72, and Rule 1(c) of Appendix C of the Local Rules.

                                       I. BACKGROUND

       Jonathan Langley, the Plaintiff in this case, has designated Daniel Kuang to testify as an

expert to offer statistical testimony in support of Langley’s age discrimination claim against IBM.

Dr. Kuang has a Ph.D. in Industrial and Organization Psychology from Portland State University,

with an emphasis in statistical and data analytics. In his professional career, Dr. Kuang has 18 years

of experience working as a statistical consultant on equal employment related matters, including

creating and analyzing reduction in force actions for large corporations. As it pertains to this case,

Dr. Kuang generally opines that “age is significantly related to termination outcomes at IBM.” See

Dkt. No. 94-2.

       The original expert disclosure deadlines set by the scheduling order for this case were

February 25, 2019, for Langley, and March 25, 2019, for IBM. Dkt. No. 26 at ¶ 2. Rebuttal reports
     Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 2 of 9




were due 14 days after receipt of the report of the opposing expert. The parties extended these

deadlines by agreement to May 21, 2019, for Langley, and June 11, 2019, for IBM. Dkt. No. 140-2.

Dr. Kuang’s original report was brief—three pages—and was filed on the May 21, 2019 deadline.

In the first of the two motions before the Court, IBM moves to exclude that report as well as Dr.

Kuang’s associated testimony. IBM contends Dr. Kuang’s opinions are unreliable, and he used

cherry-picked data that he did not understand. On July 23, 2019, Langley responded to the motion

to strike Dr. Kuang’s initial report, and attached to that response a second, much longer (29 pages)

“supplemental report” for Dr. Kuang, dated July 12, 2019, which addresses many topics not

addressed in the original report. In its second motion regarding Dr. Kuang, IBM seeks to strike the

supplemental report as untimely.

                                         II. STANDARD

       The Supreme Court acknowledged in Daubert v. Merrell Dow Pharmaceuticals that Federal

Rule of Evidence 702 is the proper standard for determining the admissibility of expert testimony.

Daubert v. Merrell Dow Pharms., 509 U.S. 579, 597-98 (1993). Rule 702 provides:

       A witness who is qualified as an expert by knowledge, experience, training, or
       education may testify in the form of an opinion or otherwise if:

       (a)     the expert’s scientific, technical, or other specialized knowledge will help the
               trier of fact to understand the evidence or to determine a fact in issue;

       (b)     the testimony is based on sufficient facts or data;

       (c)     the testimony is the product of reliable principles and methods; and

       (d)     the expert has reliably applied the principles and methods to the facts of the
               case.

FED. R. EVID. 702. Under Daubert, a trial court acts as a “gatekeeper,” making a “preliminary

assessment of whether the reasoning or methodology properly can be applied to the facts in issue.”


                                                  2
      Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 3 of 9




Daubert, 509 U.S. at 592-93; see also Kumho Tire v. Carmichael, 526 U.S. 137, 147 (1999);

Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243-44 (5th Cir. 2002). Daubert and its principles apply

to both scientific and non-scientific expert testimony. Kumho Tire, 526 U.S. at 147. Experts need

not be highly qualified to testify, and differences in expertise go to the weight of the testimony,

rather than admissibility. Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009). Nonetheless, courts

need not admit testimony that is based purely on the unsupported assertions of the expert. Gen. Elec.

Co. v. Joinder, 522 U.S. 136, 146 (1997); Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir.

1998).

         In addition to being qualified, an expert’s methodology for developing the basis of her

opinion must be reliable. Daubert, 509 U.S. at 592-93; Moore, 151 F.3d at 276. “The expert’s

assurances that he [or she] has utilized generally accepted scientific methodology is insufficient.”

Moore, 151 F.3d at 276. Even if the expert is qualified and the basis of his or her opinion is reliable,

the underlying methodology must have also been correctly applied to the case’s particular facts in

order for the expert's testimony to be relevant. Daubert, 509 U.S. at 593; Knight v. Kirby Inland

Marine Inc., 482 F.3d 347, 352 (5th Cir. 2007). The party proffering expert testimony has the

burden of establishing that the challenged testimony is admissible. FED. R. EVID. 104(A). The

proponent does not have to demonstrate that the testimony is correct, only that the expert is qualified

and that the testimony is relevant and reliable. Moore, 151 F.3d at 276.

                                           III. ANALYSIS

         A.     The Supplemental Report

         As noted in the background section, after timely serving IBM with Dr. Kuang’s initial report,

Langley served IBM with a supplemental report on July 12, 2019. The supplemental report contains


                                                   3
     Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 4 of 9




new material intended to rebut the statistical analysis of IBM’s export, responds to the criticisms

IBM raised in its motion to exclude the initial report, and contains supplemental analyses not

contained in the first report. IBM argues that the supplemental report is untimely and should be

stricken.1 Langley responds with three arguments: (1) he “was not only entitled to submit his

expert’s Supplemental Report [when he did], he was required to do so” by FED. R. CIV. P. 26(e);

(2) the report is a proper rebuttal report, as it primarily responds to IBM’s expert; and (3) IBM has

not been prejudiced because the supplemental report primarily addresses IBM’s expert report, and

IBM had Dr. Kuang’s notes regarding his opinions about IBM’s expert at his deposition, and

questioned Dr. Kuang “at length about those notes and his opinions.” Dkt. No. 163 at 1-2.

       Langley’s first two arguments do not have merit. Rule 26(e) requires parties to supplement

or correct previous discovery responses “in a timely manner if the party learns that in some material

respect the disclosure or response is incomplete or incorrect. . . .” FED. R. CIV. P. 26(e)(1). With

respect to an expert whose report must be disclosed under Rule 26(a)(2)(B), “the party’s duty to

supplement extends both to information included in the report and to information given during the

expert’s deposition.” FED. R. CIV. P. 26(e)(2). Nothing in these rules, however, allows a party to

submit entirely new expert opinions after deadlines set by the trial court. Indeed, if Langley’s

interpretation of Rule 26(e) were correct, expert report deadlines would be meaningless. Langley’s

reliance on Judge Pitman’s order in Crankshaw v. City of Elgin is likewise misplaced. That decision

relates to a run-of-the-mill Daubert challenge, and only in a short discussion at the very end does it

address an objection to what is referred to as an “addendum” to the expert’s report. Crankshaw v.


       1
        The deadline for Langley to serve initial export reports was May 21, 2019, and the deadline
for rebuttal reports was 14 days after service of the opposing expert report, or June 25, 2019, for
Langley. The supplemental report was not served until July 12, 2019.

                                                  4
      Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 5 of 9




City of Elgin, No. 1:18-cv-0075 (W.D. Tex. May 8, 2019), Dkt. No. 53. Judge Pitman plainly

viewed the addendum as a pretrial discovery supplement required by Rule 26, and analyzed it

accordingly. There is no discussion of the nature of the addendum, and the opinion does not suggest

it contained substantial new opinions or material. On the other hand, when courts have been faced

with circumstances like those here, they have held that Rule 26(e) does not allow a party to fail to

meet its initial Rule 26(a)(2)(B)(i) obligation to serve a “complete statement of all opinions.” Thus,

the Fifth Circuit has noted that “the purpose of rebuttal and supplementary disclosures is just

that—to rebut and to supplement. These disclosures are not intended to provide an extension of the

deadline by which a party must deliver the lion’s share of its expert information.” Sierra Club v.

Cedar Point Oil Co., 73 F.3d 546, 571 (5th Cir. 1996).

       For similar reasons, Langley’s argument that Dr. Kuang’s second report was a “rebuttal”

report allowed by the rules also fails. As noted, the deadline for serving rebuttal reports was 14 days

after receipt of the opposing expert report. Here, that deadline was June 25, 2019. Yet Langley did

not serve IBM with Dr. Kuang’s supplemental report until July 12, 2019. Even characterizing the

report as a rebuttal report, the report was nearly three weeks late.2

       Which brings us to Langley’s third argument—IBM is not prejudiced by the late disclosure

of Dr. Kuang’s supplemental opinions. This argument focuses on one of the four criteria courts

consider in deciding whether to permit late disclosed evidence. Those criteria derive from Federal

Rule of Civil Procedure 37. Rule 37(c) allows evidence that was not properly or timely disclosed

to be excluded:

       2
         IBM’s argument that Langley was effectively trying to submit a prohibited “sur-rebuttal”
report is off base. When a scheduling order includes a deadline for “rebuttal reports,” as the
schedule here did, it expressly contemplates that the plaintiff’s expert may submit a report rebutting
any opinions or criticism contained in the defendant’s expert report. See, e.g. UMG Recordings, Inc.
v. Grande Commun. Networks, Inc., 2019 WL 3207802 at *1-2 (W.D. Tex. July 16, 2019).

                                                  5
     Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 6 of 9




       [a] party that without substantial justification fails to disclose information required
       by Rule 26(a) or 26(e)(1), or to amend a prior response to discovery as required by
       Rule 26(e)(2), is not, unless such failure is harmless, permitted to use as evidence at
       trial, at a hearing, or on a motion any witness or information not so disclosed.

FED. R. CIV. P. 37(c). In determining the propriety of the exclusion of evidence under Rule 37(c)(1),

the Court considers four factors: (1) the party’s explanation for its failure to disclose evidence;

(2) the prejudice, if any, to the party opposing the admission of the evidence; (3) the possibility of

curing any prejudice with a continuance; and (4) the importance of the evidence. Barrett v. Atlantic

Richfield Co., 95 F.3d 375, 380 (5th Cir. 1996).

       Langley points out that IBM took Dr. Kuang’s deposition on June 18, 2019, only one week

after Langley received IBM’s expert report, which was 82 pages long. Though Dr. Kuang testified

that he had not at that time thoroughly reviewed Dr. White’s report, he did bring his notes of his

thoughts on Dr. White’s report with him to the deposition, and IBM was given a copy of those notes.

He also stated during the deposition that he intended to prepare a report responding to Dr. White’s

criticisms. IBM clearly reviewed the notes, as it questioned Dr. Kuang in some detail regarding the

criticisms contained in those notes. See Dkt. No. 163-3. Given this, IBM’s protestations of

prejudice are overstated. Moreover, to the extent the supplemental report is responsive to Dr.

White’s report, though it was late, it was delivered less than three weeks after the deadline for

rebuttal reports. Thus, if IBM was prejudiced by Langley’s failure to timely serve Dr. Kuang’s

report, that prejudice is curable by permitting a second deposition of Dr. Kuang, and allowing Dr.

White to supplement his report accordingly. Though there may not have been sufficient time for

this when the motion to strike was first filed, the recent transfer of this case to Judge Ezra has led

to the cancellation of the trial date, which means there is more than sufficient time for a second

deposition to take place.




                                                   6
     Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 7 of 9




       The other prejudice that IBM articulates it will suffer from allowing the supplemental report

relates to the timing of the report vis-a-vis the deadline for filing summary judgment motions. As

it points out, IBM’s deadline for filing its summary judgment motion was Monday, July 15, 2019.

It did not receive Dr. Kuang’s supplemental report until the Thursday before this, on July 11, 2019.

As a result, IBM had no opportunity to consider, or attempt to rebut, the new report when it sought

summary judgment. Further, in his response Langley expressly relied on the supplemental report in

arguing that summary judgment was not warranted. If IBM is entitled to summary judgment in this

case had Dr. Kuang’s report not been considered, then it plainly appears IBM will have suffered

prejudice from the late disclosure of the report. For two reasons, however, this potential prejudice

does not merit granting the motion to strike. First, in considering IBM’s motion for summary

judgment—on which the undersigned has submitted a Report and Recommendation simultaneously

with this order—the undersigned did not consider Dr. Kuang’s opinions. As noted in that Report

and Recommendation, even without considering either of Dr. Kuang’s reports, IBM is not entitled

to summary judgment in this case. Second, there was a less draconian option available to IBM to

avoid any prejudice surrounding its summary judgment motion—it could have sought an extension

of the deadline for filing that motion based on the late-served report. It chose not to do so, and

instead sought only to have the Court strike the report.3



       3
         Another factor at play here is the confusion created by the manner in which IBM has
identified the layoff that led to Langley’s termination. The Court has written in some detail
regarding how even within IBM it was not entirely clear what the boundaries of that layoff were.
See Dkt. No. 185. The Court remains unsure even today of what the appropriate boundaries of that
layoff should be, and whether confining the analysis—as IBM suggests—to only the “CLDR” is
justified. Much of Dr. Kuang’s supplemental report addresses criticisms lodged by IBM about errors
Dr. Kuang allegedly made in analyzing the “CLDR” layoff data. Given how difficult it has been to
gather information about and understand the CLDR data, IBM is itself at least partially responsible
for Dr. Kuang’s need to supplement his report, and explain the manner in which he interpreted what
is confusing, if not impenetrable, data.

                                                 7
      Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 8 of 9




        Given the above, and having considered all the four factors of Barrett case, the appropriate

remedy to the late disclosure of Dr. Kuang’s report is to allow IBM to depose Dr. Kuang regarding

his supplemental report, and to allow Dr. White to supplement his report if he so desires.

Accordingly, IBM’s Motion to Strike Supplemental Expert Report of Daniel Kuang (Dkt. No. 140)

is DENIED.4

        B.      The Initial Report

        As mentioned, IBM also moved to exclude Dr. Kuang’s initial expert report and testimony,

contending it is unreliable. IBM levels a number of criticisms regarding the manner in which Dr.

Kuang analyzed IBM’s data for the “CLDR” layoff. The Court need not detail these criticisms here,

for two reasons. First, none of the criticisms rise even close to demonstrating that Dr. Kuang’s

testimony is sufficiently unreliable to merit its exclusion. Everything IBM complains of is

something it can easily address at trial with cross examination. Under well-established case law, the

types of questions IBM raises about Dr. Kuang’s testimony “affect the weight to be assigned that

opinion rather than its admissibility and should be left for the [trier of fact’s] consideration.” Viterbo

v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987). As the Supreme Court explained in Daubert,

“[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the

burden of proof are the traditional and appropriate means” of addressing the type of testimony at

issue here. Daubert, 509 U.S. at 596.




        4
        IBM separately moved to strike Section III of Dr. Kuang’s supplemental report because it
contains improper legal conclusions. The Court has reviewed Section III of the supplemental report
and finds that the information in that section relates to his analysis and explanation of the CLDR
data, and does not constitute legal conclusions or argument.

                                                    8
     Case 1:18-cv-00443-DAE-AWA Document 202 Filed 12/23/19 Page 9 of 9




       Second, many of the criticisms of Dr. Kuang’s testimony IBM initially raised have now been

addressed in his supplemental report. As he explains in that report, many of IBM’s complaints

misunderstood Dr. Kuang’s testimony, and several others were the result of problems with the data

IBM produced regarding the layoff at issue. Regardless, as just noted, the issues raised are more

appropriately handled through cross examination, and do not justify excluding the testimony. “The

trial court’s role as gatekeeper [under Daubert] is not intended to serve as a replacement for the

adversary system.” United States v. 14.38 Acres of Land More or Less Situated in Leflore County,

MI, 80 F.3d 1074, 1078 (5th Cir. 1996).

                                       VI. CONCLUSION

       IBM’s Motion to Exclude Expert Report and Testimony of Daniel Kuang (Dkt. No. 93) is

DENIED, but IBM may take an additional deposition of Dr. Kuang of no more than 4 hours,

regarding the matters addressed in his supplemental report. That deposition shall take place no later

than March 13, 2020. IBM’s expert may also serve a rebuttal report (consistent with the

requirements of FED. R. CIV. P. 26(a)(2)(B)) regarding the matters addressed in Dr. Kuang’s

supplemental report, which it must serve on Langley no later than March 30, 2020.

       SIGNED this 23rd day of December, 2019.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                 9
